Citation Nr: 9926050	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-17 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for alcohol abuse.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1963 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, that denied the veteran's claim of 
entitlement to service connection for alcohol abuse, and 
denied his application to reopen his claim of entitlement to 
service connection for a back disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The claim for entitlement to service connection for 
alcohol abuse is legally insufficient.

3.  An unappealed rating decision dated March 1978 denied 
service connection for a back disorder.

4.  The evidence added to the record since the March 1978 
rating decision bears directly and substantially upon the 
specific matter under consideration and does warrant 
reconsideration of the merits of the claim on appeal.

5.  No competent medical evidence has been presented to show 
that a chronic back disorder had its onset in or is otherwise 
related to service.





CONCLUSIONS OF LAW

1.  Alcohol abuse is not a disease for the purposes of 
compensation.  38 U.S.C.A. §§ 105, 1110, 1131 (West 1991). 

2.  Evidence added to the record since the March 1978 
unappealed rating decision denying service connection for a 
back disorder is new and material, and the claim for that 
benefit is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1998).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a back disorder.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Alcohol Abuse

The veteran is seeking service connection for an alcohol 
abuse disorder, which he claims he first acquired in service.  
He contends that this resulted in a reduction in rank, court 
martial and prison during service, as well as post-service 
employment problems and auto accident injuries.  

Service medical records contain no records referable to 
alcohol abuse.  The record  contains the report of 
psychiatric evaluation in March 1965 showing that the veteran 
had some behavioral problems and had several courts martial 
for off duty conduct including a fight in a gasthause, for 
which he was sent to the stockade.  The diagnosis at that 
time was that he had no psychiatric illness.  The file 
contains no relevant evidence of complaints, clinical 
findings or treatment for alcohol abuse during service, and 
the February 1966 separation examination report contains no 
relevant report of complaints.  At that examination the 
veteran was evaluated as psychiatrically normal.

The record after service reveals a later history of alcohol 
abuse.  Private medical records show that the veteran was 
involved in an auto accident in November 1983, and was 
intoxicated on hospital admission when he admitted to 
drinking.  A June 1984 private medical report noted that the 
veteran reported that he had drank alcohol for many years and 
considered himself to have an alcohol problem.  He reported 
that he had abstained from alcohol use in the previous nine 
weeks.  The report noted in summary a recommendation for a 
neurological work-up to rule-out frontal and temporal lobe 
damage and/or early dementia syndrome due to head injury as 
well as to years of alcohol abuse.   

The report of a November 1985 VA examination reveals 
complaints of alcohol abuse, although the veteran stated that 
he had not had a drink for three days.  He declined an offer 
of a treatment program.  The report included a diagnosis of 
alcohol abuse.  The report of private hospitalization for an 
orthopedic condition in November 1997 noted that the veteran 
had a history of chronic alcoholism.

The veteran's alcohol abuse after service is well documented. 
Although the Board has considered the contention by the 
veteran that he became addicted to alcohol during his period 
of military service, the law is clear and unequivocal that 
alcohol dependence is deemed to be the result of willful 
misconduct and cannot itself be service connected. See 38 
U.S.C. §§ 105(a), 1110, 1131. Gabrielson v. Brown, 7 Vet.App. 
36, 41 (1994) (Service connection may not be established for 
drug or alcohol abuse as a primary disorder). Accordingly, 
the claim for service connection for alcohol abuse must be 
denied because of a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II.  Back Disability

As a preliminary matter, the Board notes that in a September 
1998 rating decision, the RO decided the appellant's new and 
material claim under a standard which has since been 
overruled by the United States Court of Appeals for Veterans 
Claims (Court) in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  The Board finds that the appellant is not prejudiced 
by consideration of the Board by its initial analysis of his 
new and material claim under the new case law, and it is 
therefore not necessary to remand the case to the RO for 
further consideration.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

A rating decision dated March 1978, denied the veteran's 
claim of entitlement to service connection for back 
disability as not shown by the evidence of record.  He was 
informed of this determination by the RO dated later the same 
month, but he did not initiate an appeal.  That rating 
decision, therefore, became final.  38 U.S.C.A. § 7105.  

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 
3.156(a), 20.1105 (1998); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West,  12 Vet. App. 312, 214 
(1999).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  In this regard, the Board must perform a 
three-step analysis when a veteran seeks to reopen a claim 
based on new evidence.  Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc).  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable possibility 
that, when viewed in the context of all the evidence, the 
outcome of the claim would change); Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc) (stating that, after Hodge, 
new and material evidence may be presented to reopen a claim, 
even though the claim is ultimately not well grounded).

First, the Board must determine whether the evidence is new 
and material.  Winters, 12 Vet. App. at 206.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This definition "emphasizes the importance of 
the complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justice does not require the Secretary to consider the 
patently incredible to be credible").  Second, if the Board 
determines that new and material evidence has been produced, 
the case is reopened.  Immediately upon reopening the case 
the Board must determine whether, based on all the evidence 
of record, the reopened claim is well-grounded pursuant to 38 
U.S.C.A. § 5107(a).  Winters, at 206.  Finally, if the claim 
is well-grounded, the Board may proceed to evaluate the 
merits of the claim after ensuring that VA's duty to assist 
has been fulfilled.  Id.

Evidence that was of record at the time of the 1978 rating 
decision included the veteran's service medical records, 
service personnel records, and reports of private medical 
records in November 1977.  The veteran's entrance examination 
was negative for any complaints or findings referable to a 
back disorder.  Although he was seen in January 1963 for 
complaints of low back pain after physical training on monkey 
bars, this was associated with a strain, and was not 
attributed to any chronic back disorder.  No other service 
medical records are referable to back complaints or 
treatment, and no chronic back disorder was noted during 
service.  Moreover, the veteran's separation examination in 
March 1965 was completely negative for complaints or findings 
of any back disorder, and evaluation of relevant systems was 
normal.  

Private medical records show that the veteran was 
hospitalized in early November 1977 for a severe lumbosacral 
back strain after falling down steps.  The admitting 
diagnosis was severe lumbosacral back strain.  X-ray 
examination revealed a spina bifida occulta defect at S1, and 
no evidence of fracture, dislocation or other significant 
bony or joint abnormality.  After five days of 
hospitalization for traction therapy, he was discharged with 
a diagnosis of lumbosacral back strain.  Late in November 
1977, he was seen for back pain complaints associated with a 
fall about one month before.  After examination the 
impression was probable lumbar disc syndrome.

The veteran's application to reopen his claim of entitlement 
to service connection for back disability was received in 
December 1997, and evidence has been received in support of 
his application.

The evidence added to the record since the March 1978 rating 
decision includes a traffic accident report in November 1983, 
a Social Security Award Certificate dated in December 1984, a 
report of VA examination in November 1985, and numerous 
private treatment reports for a variety of complaints, 
including for the back.  The evidence submitted since the 
March 1978 rating decision bears directly and substantially 
on the issue of whether the veteran has a back disorder 
linked to service.  This evidence is not cumulative or 
redundant and provides a more complete picture of the 
circumstances surrounding the origin of the veteran's claimed 
back disorder.  Elkins v. West, 12 Vet. App. 209, 214 (1999).  
As such, the new evidence is sufficiently significant to the 
issue in this case that it must be considered in order to 
fairly decide the merits of the claim.  The additional 
evidence is therefore new and material, and the claim must be 
reopened.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Although new and material evidence has been submitted, there 
remains for consideration whether the reopened claim is well 
grounded.  Elkins v. West, 12 Vet. App. at 218-19.  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  A well-grounded service connection claim 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and a current disability.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  If a claim is not well grounded, the appeal 
must fail with respect to it, and there is no duty to assist 
the claimant further in the development of facts pertinent to 
the claim.  Murphy v. Derwinski, 1 Vet. App. at 81.

The evidence received since the March 1978 rating decision 
includes private medical records dating from 1968 through 
October 1997, which show treatment for various complaints and 
conditions.  The veteran was hospitalized in March 1972 after 
he was injured in an automobile accident.  At that time, 
after examination of the extremities and spine, the report 
noted only symptoms associated with the left hip.  No 
abnormalities of the back were noted.  X-ray examination of 
the cervical spine was normal.  A December 1974 report of 
private X-ray examination contains an impression of spina 
bifida S-1 with accessory right sacroiliac joint due to 
transitional nature of S-1.

The veteran was privately hospitalized in November 1983 after 
sustaining multiple injuries secondary to a vehicular 
accident.  The hospital report noted a history that the 
veteran had last been admitted in November 1977 with the 
diagnosis of severe lumbosacral back strain.  During the 
November 1983 hospitalization, the report of X-ray 
examination contains an impression of congenital variations 
at the first sacral segment without other abnormality of the 
pelvis or hips identified, and without gross fracture or 
dislocation.  The report of hospitalization contains no 
abnormal findings or diagnoses referable to a back disorder.    

A June 1985 private medical certificate noted that the 
veteran had no service connected disabilities and that the 
veteran had been in a car accident in November 1983 involving 
injuries of both knees.

During a November 1985 VA examination the veteran reported 
numerous complaints including for the lower part of his back.  
On examination of the musculoskeletal system, no findings 
were made referable to the back.  On X-ray examination of the 
lumbar spine, pedicles were found to be intact, the 
sacroiliac joints were opened bilaterally, spina bifida 
occulta was shown at the S1 level, the heights of the 
vertebra and disc spaces were maintained, and minimal 
osteophytes were seen compatible with some osteoarthritis.

The report of a private X-ray examination in November 1994 
contains an impression of degenerative, hypertrophic and 
congenital changes involving the lumbar spine.  In December 
1996, private medical records note a history of impingement 
syndrome involving the right shoulder for the previous two 
years.  
X-ray examination at that time revealed degenerative joint 
disease with spurs of the right acromioclavicular joint, no 
acute fracture.   

Private treatment records in 1997 show continued complaints 
for right shoulder pain.  In February 1997 right shoulder 
pain was noted to have onset three years before without any 
known injury.  Subsequent private treatment records in 1997 
noted impingement and a torn rotator cuff at the right 
shoulder.  In November 1997 he was surgically treated for a 
torn rotator cuff of the right shoulder with subacromial 
impingement and degenerative changes of the right 
acromioclavicular joint.  In December 1997 he was seen for 
complaints of neck pain and chronic low back pain.  At that 
time the impression was neuralgias.

Although a lay witness is competent under the law to describe 
symptoms he has seen or experienced, he is not competent to 
render a diagnosis, or to offer a medical opinion attributing 
a disability to service, as this requires medical expertise. 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). See Harvey v. Brown, 6 Vet. App. 390, 393 
(1994) (just as a claimant as a layperson may testify to the 
physical manifestations of a disease or injury, a layperson's 
testimony about an event that resulted in a physically 
observable injury can render a claim well grounded).

The service medical records show treatment in January 1963 
for complaints of low back pain after physical training on 
monkey bars.  However, no subsequent related treatment is 
recorded during service, and the veteran's separation 
examination was negative for any chronic back disorder.  The 
first evidence of any back symptomatology is in November 
1977, when the veteran was treated after falling down some 
steps resulting in severe back pain.  X-ray examination at 
that time revealed a spina bifida occulta defect at S1, and 
no evidence of fracture, dislocation or other significant 
bony or joint abnormality.  The veteran was diagnosed at the 
conclusion of hospital treatment as having a lumbosacral back 
strain, and later the same month with probable lumbar disc 
syndrome.  Subsequently, no treatment records show evidence 
of other various back symptomatology as discussed above, 
including evidence of osteoarthritis, impingement syndrome of 
the right shoulder, and neuralgia.  

Although the veteran claims that he has a back disorder due 
to an inservice injury, there is no objective evidence of a 
chronic low back disorder until several years after service 
discharge. It is significant that none of the veteran's 
treating physicians, have attributed any diagnosed back 
disorder to service or to any injury in service.  It is 
apparent from a review of the record that the veteran has had 
several serious injuries since service, resulting from a fall 
and vehicular accidents. What is absent from the record is 
competent medical opinion attributing any current back 
pathology to service or to any incident of service origin, 
including a fall from the monkey bars.  The veteran himself 
is not competent to provide such a medical opinion. In the 
absence of competent evidence that any  inservice episode of 
back pain or back injury is linked to any current back 
pathology, the claim for service connection for a back 
disorder is not well grounded and must be denied. 38 U.S.C.A. 
§§ 1110, 5107(a); 38 C.F.R. § 3.303; See Epps v. Gober, 126 
F.3d at 1468.







ORDER

Service connection for alcohol abuse is denied.

Service connection for a back disorder is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

